 NOT FOR PUBLICATION
                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


         CHAMBERS OF                                                  MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                           50 WALNUT ST.
 UNITED STATES DISTRICT JUDGE                                                 NEWARK, NJ 07101
                                                                                 973-645-5903

                                         August 28, 2019

Everson Francis
105 Sun Valley Way
Florham Park, New Jersey 07932
Pro se Plaintiff

Christian M. Scheuerman, Esq.
Marks, O’Neill, O’Brien, Doherty & Kelly, P.C.
Cherry Tree Corporate Center
535 Route 38 East
Suite 501
Cherry Hill, New Jersey 08002
Counsel for Defendants Amanda Felder,
Progressive Insurance, Homesite Insurance, and
Lorenza Stevens


              LETTER OPINION FILED WITH THE CLERK OF THE COURT

        Re:     Everson Francis v. Amanda Felder, et al.
                Civil Action No. 19-7246 (SDW) (LDW)

Litigants:

        Before this Court is Defendants Amanda Felder, Progressive Insurance, Homesite
Insurance, and Lorenza Stevens’ (collectively, “Defendants”) Motion to Dismiss pro se Plaintiff
Everson Francis’ (“Plaintiff”) Amended Complaint pursuant to Federal Rules of Civil Procedure
(“Rule”) 12(b)(5) and 12(b)(6). This Court has jurisdiction pursuant to 28 U.S.C. § 1332. Venue
is proper pursuant to 28 U.S.C. § 1391(b). This Court, having considered the parties’ submissions,
decides this matter without oral argument pursuant to Rule 78. For the reasons discussed below,
Defendants’ Motion to Dismiss is GRANTED, and the Amended Complaint is DISMISSED.

   I.         PROCEDURAL HISTORY

        The instant action was initially filed on October 17, 2018 in the United States District Court
for the Southern District of New York and was subsequently transferred to the District of New
Jersey pursuant to the Honorable Louis L. Stanton’s Transfer Order, dated February 19, 2019.
(D.E. 1-2, 19.)1 Plaintiff filed a separate but similar action in the Southern District of New York,
which was also transferred to this district on March 1, 2019. (Francis v. Homesite Ins., Civ. No.
19-8234, D.E. 1-2, 4.) On March 26, 2019, this Court sua sponte consolidated Francis v. Felder,
Civ. No. 19-7246, with Francis v. Homesite Insurance, Civ. No. 19-8234, because the two suits
involve common questions of law or fact. (Francis v. Homesite Ins., Civ. No. 19-8234, D.E. 7.)
By Order dated April 30, 2019, this Court granted Plaintiff’s application to proceed in forma
pauperis in the consolidated cases. (D.E. 28.)2

       On May 17, 2019, Plaintiff filed an Amended Complaint. (D.E. 29.) On June 13, 2019,
Defendants filed the instant Motion to Dismiss. Plaintiff opposed on June 24, 2019, and
Defendants replied on July 29, 2019. (D.E. 44-45.) On July 30, 2019, Plaintiff filed an “[a]nswer
to Defendant’s [sic] brief in further support of their motion to dismiss amended complaint[.]”
(D.E. 46.)3

    II.      STANDARD OF REVIEW
        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty. of
Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than
a blanket assertion, of an entitlement to relief”).

         In considering a motion to dismiss under Rule 12(b)(6), a court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,
578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard). Determining whether the allegations
in a complaint are “plausible” is “a context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the “well-pleaded facts
do not permit the court to infer more than the mere possibility of misconduct,” the complaint
should be dismissed for failing to show “that the pleader is entitled to relief” as required by Rule
8(a)(2). Id.

1
  “D.E.” refers to the docket entry number in the Electronic Case File.
2
  It is noted that Plaintiff’s first IFP application in the instant matter was denied on March 15, 2019. (D.E. 23.) This
Court took issue with the veracity of Plaintiff’s application because he had filed several affidavits of indigency in
federal court that varied greatly in alleged income, employment, and expenses. (Id.; see also Order, Francis v. Lexis
Nexis, Civ. No. 19-6807, D.E. 5 (listing Plaintiff’s other cases with IFP applications).) However, on April 30, 2019,
following a hearing on Plaintiff’s Motion to Reconsider Denial of Application to Proceed in District Court Without
Prepayment of Fees or Costs in Francis v. Lexis Nexis, Civ. No. 19-6807, this Court gave Plaintiff the benefit of the
doubt with respect to his indigency and allowed him to proceed with his claims. (D.E. 28.)
3
  Plaintiff is advised that pursuant to the District of New Jersey’s Local Civil Rules, such a sur-reply is not permitted
without leave of court. L. Civ. R. 7.1(d)(6). Plaintiff’s sur-reply was not authorized and is therefore rejected.


                                                           2
        Furthermore, Rule 9(b) requires that “[i]n alleging fraud or mistake, a party must state with
particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other
conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b). Plaintiffs “alleging
fraud must state the circumstances of the alleged fraud with sufficient particularity to place the
defendant on notice of the ‘precise misconduct with which [it is] charged.’” Park v. M & T Bank
Corp., No. 09-02921, 2010 WL 1032649, at *5 (D.N.J. Mar. 16, 2010) (quoting Frederico v. Home
Depot, 507 F.3d 188, 200 (3d Cir. 2007)). Plaintiffs can satisfy this standard by alleging dates,
times, places and other facts with precision. Park, 2010 WL 1032649, at *5.

    III.     DISCUSSION
        “Complaints filed pro se are construed liberally, but even ‘a pro se complaint must state a
plausible claim for relief.’” Yoder v. Wells Fargo Bank, N.A., 566 F. App’x. 138, 141 (3d Cir.
2014) (quoting Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013)); see also Martin v. U.S. Dep’t
of Homeland Sec., No. 17-3129, 2017 WL 3783702, at *3 (D.N.J. Aug. 30, 2017). Here, Plaintiff’s
Amended Complaint is lengthy, repetitious, and difficult to follow. From what this Court can
decipher, it appears that this action arises from a contract of insurance. In connection with
Defendants’ purported failure to pay one or more insurance claims, the Amended Complaint
alleges various conclusory claims, including intentional interference with prospective economic
advantage, false light, defamation, intentional infliction of emotional distress, negligence, breach
of contract, promissory estoppel, respondeat superior, fraud and deceit, conspiracy, aiding and
abetting, breach of covenant of good faith and fair dealing, and negligent hiring, training, and
supervision. (See generally D.E. 29.) Plaintiff also makes even more nebulous allegations that
Defendants violated “numerous business and profession codes in New York Jersey [sic] and
Federal law,” (id. ¶ 65), and “numerous sections of the New York and federal Home [sic]
occupants bills of rights, (id. ¶ 70).4

        To the extent that this Court can make sense of the Amended Complaint, Plaintiff’s factual
allegations are insufficient to support his claims. Rule 8 does not require detailed factual
allegations, but “it demands more than an unadorned, the-defendant-unlawfully-harmed-me
accusation.” Iqbal, 556 U.S. at 678. Additionally, Plaintiff has not pled any cognizant fraudulent
behavior to satisfy the heightened pleading standard under Rule 9(b). Therefore, the Amended
Complaint is dismissed because it fails to state a claim upon which relief can be granted.

    IV.      CONCLUSION

     For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED, and the
Amended Complaint is DISMISSED.5 An appropriate Order follows.

                                                                       /s/ Susan D. Wigenton
                                                                    SUSAN D. WIGENTON, U.S.D.J

4
  Though the Amended Complaint primarily refers to Plaintiff’s grievances with Homesite Insurance and the
company’s claims adjusters (i.e., Amanda Felder and Lorenza Stevens), Plaintiff’s claims are broadly asserted against
all the defendants, including Progressive Insurance (“Progressive”), Middlesex Management, Murray Halpern, and
Sun Valley Plaza LLC.
5
  Whereas the Amended Complaint is being dismissed pursuant to Rule 12(b)(6), this Court need not reach
Progressive’s alternative argument that it was not properly served in this action.


                                                         3
Orig: Clerk
cc:   Parties
      Leda Dunn Wettre, U.S.M.J.




                                   4
